DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 5/9/2022 and 9/14/2022 have been received and entered into the case. Claims 1-4 have been canceled, Claims 16-19 have been added. Claims 5-19 are pending, Claims 8-14 have been withdrawn, and Claims 5-7 and 15-19 have been considered on the merits, insofar as they read on the elected species of using a quantitative RT-PCR method, and a primer set comprising a primer comprising the nucleotide sequence of SEQ ID NO: 29 and a primer comprising the nucleotide sequence of SEQ ID NO: 30. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments – Claims 1-4 have been canceled.
Rejections under 35 U.S.C. 101 are withdrawn in view of applicant’s amendments – Claims 1-4 have been canceled.
Rejections under pre-AIA  35 U.S.C. 102 are withdrawn in view of applicant’s amendments – Claims 1-4 have been canceled.
Rejections under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments.

Claim Objections
Claim 5 is objected to because of the following informalities: the recitation of “for the patient” (line 3) is suggested to read “from the patient”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-7 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed to methods (i.e. processes).

Step 2
Step 2 is a two-part analysis: Step 2A and Step 2B. Step 2A is further divided into two prongs.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea. 
Step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
Regarding step 2A, prong 1, the claims are directed to a judicial exception because the claims set forth a natural phenomenon: the natural correlation between the number of intestinal bacteria in feces of a Parkinson’s disease (PD) patient and deterioration of the condition of PD. This is recited by way of the limitation “wherein the comparing the numbers comprises determining if the number is greater or smaller than … a correlation between the amount of change in the number of the intestinal bacteria measured … and the deterioration of the disease condition in the horizontal axis of a single Parkinson’s disease patient” in claim 5.

Step 2A,  prong 2
MPEP 2106.04(d)(II) states:
Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.05(a) through (c) and 2106.05(e) through (h).
The additional elements of claims 5-7 and 15-19 are: obtaining a sample from a patient having PD comprising at least one intestinal bacterium, measuring the number of the at least one intestinal bacterium or the total numbers of the intestinal bacteria in the sample at two or more different time points, comparing measured numbers to a reference, wherein measuring comprises culturing the intestinal bacteria and measuring turbidity or absorbance of the cultured intestinal bacteria using a quantitative RT-PCR method, the number of the at least intestinal bacterium is quantified by a DAPI method, and a PCR is performed using a primer set comprising a primer comprises the nucleotide sequence of SEQ ID NO: 29 and a primer comprises the nucleotide sequence of SEQ ID NO: 30.
Turning to the considerations indicated above:
MPEP 2106.04(d)(1): See discussion under MPEP 2106.05(a) below.
MPEP 2106.05(a): MPEP 2106.05(a)(II) states: “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.” This MPEP section sets forth examples of cases where an improvement in technology may or may not be sufficient to show an improvement to technology. The closest example to the present claims would be: “Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017)”, which was an example that was indicated as “not sufficient”. The claimed invention does not appear to confer improvements in the technologies of nucleic acid amplification or sequencing. The claimed invention purportedly allows for a diagnosis of Parkinson’s disease, but no evidence is presented that supports that the claimed invention is an improvement over other methods of diagnosing Parkinson’s disease.
MPEP 2106.05(b): The claimed invention is not tied to a particular machine.
MPEP 2106.05(c): The claimed invention does not effect a transformation or reduction of an article to a different state or thing.
MPEP 2106.05(e): “Other Meaningful Limitations”. MPEP 2106.05(e) states: “The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole.” However, this MPEP section also indicates that limitations are not “meaningful” if they “were well-understood, routine, conventional activity recited at a high level of generality” or “were well-understood, routine, conventional data-gathering activities”. The additional elements of obtaining a sample, extracting RNA of intestinal bacteria in the sample, performing PCR to amplify bacterial 16S rDNA using primers corresponding to SEQ ID NOs 29 and 30, sequencing, and comparing to a reference were all well-understood, routine and conventional as evidenced by the prior art; see discussion under step 2B below.
In addition, these limitations (other than the “comparing” step), represent “data-gathering activities”.
MPEP 2106.05(f): because the other considerations (2106.04(d)(1), 2106.05(a)-(c), (e), (g) and (h)) do not support patent eligibility, the additional elements recited in the claims amount to mere instructions to “apply” the natural correlation between the number of intestinal bacteria of a PD patient and deterioration of the condition of PD.
MPEP 2106.05(g): The additional elements of obtaining a sample, extracting RNA of intestinal bacteria in the sample, amplifying DNA and sequencing the DNA represent “insignificant extra-solution activity” since these are direct to “mere data gathering”. In addition, “comparing data” is a judicial exception in itself (i.e. a “mental process”).
MPEP 2106.05(h): Limiting the claimed invention to assessing levels of bacterial DNA by amplification and sequencing is merely limiting the application of the judicial exception to a particular, known, technological environment. 

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. The factors to consider under this step are the same as those under step 2A, prong 2, with the additional consideration of whether the additional elements were “well-understood, routine and conventional activity” (MPEP 2106.05(d)).
Extracting RNA of intestinal bacteria in the sample, amplifying 16S rDNA using primers corresponding to SEQ ID NOs 29 and 30, and sequencing the DNA were well-understood, routine and conventional activities.
The prior art of Hasegawa (PLoS One. 2015;10(11):e0142164.) measures the numbers of Bifidobacterium, Bacteroides fragilis group, Lactobacillus brevis, and Lactobacillus plantarum subgroup in patients with Parkinson’s disease (PD) (p.1 Results, p.4 para 1, Table 2), wherein the sum of fecal bacteria is lower in PD patients (p.10 para 3, Table 1), the count of Bacteroides fragilis group is lower, and the count of Lactobacillus is higher in PD patients than controls (p.5 para 4, Table 2, Supplementary Tables 2-4). Scatter plot of the coefficients of each bacterial groups/genera/species to predict disease durations and stool frequencies is demonstrated in Figure 3 (Supplementary Table 5).
The prior art of Scheperjans (WO 2015/181449 A1; 12/3/2015) performs 16S rDNA amplification using universal primers on extracted DNA of a subject sample i.e. feacal sample and determine the relative abundances of one or multiple microbial taxa in a sample via sequencing (p.16 para 2, Tables 3 & 4a-4b).
The prior art of Tsuji (US 2009/0170078 A1; 7/2/2009) teach use of the instant SEQ ID NOS: 29-30 (para 0049-0050) for 16S rDNA amplification.
Therefore, claims 5-7 and 15-19 are regarded as patent-ineligible subject matter.

Response to Arguments
Applicant argues that claim 5 has been amended to recite specific steps and methods of obtaining a sample, measuring the number of intestinal bacteria using specific steps and techniques, and comparing the numbers using specific steps. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Applicant argues that Hasegawa and Shigemori do not describe or suggest the limitations of amended claim 5 and claims 16-18. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651